DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,”Yin does not disclose that the UL/DL configuration indicated through the DCI is specific to the location for PUCCH transmission” (page 4, fourth paragraph) ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim 1 recites “determining uplink resources and/or downlink resources in a target time unit … according to the indication information.. wherein the target time unit is the time unit in which a target transmission … is located”   The plain meaning of the limitation is not limited to the indication information being specific to the location for a target transmission.  The limitation is phrased as “determining … resources … according to the indication information”.  
Yin teaches such step.  In Fig. 2 step 208, further explained in 0121 “the UE 102 may determine the PDSCH HARQ-ACK information based on at least one of a DL subframe and a special subframe according to the UL/DL configuration in the UL/DL reconfiguration DCI in a DL association set for a given UL subframe of each configured eIMTA cell” 	That is to say, while the UL/DL configuration is not specific to the location of the HARQ-ACK, the configuration is being used along with various other information to determine a UL resource.   This fits the plain meaning of the claim 1 limitation discussed above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 10, 12-14, 16, 18, 22, 24-26, 28, 30, 36-38, 40, 44 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin; Zhanping et al. US PGPUB 20150264678 A1.

Regarding claim 1. Yin teaches A data transmission method applied to a terminal, comprising: 
receiving a downlink control channel, (Fig. 2, 202, PDCCH) and indication information for indicating a division of uplink resources and downlink resources in a time unit; (Fig. 2, 202, UL/DL reconfiguration DCI)

wherein the target time unit is the time unit in which a target transmission corresponding to the downlink control channel is located; (¶0112, for the PUCCH reporting n a given uplink subframe, valid UL/DL configurations in the reconfiguration DCI with eIMTA-RNTI are considered as detected if valid UL/DL configurations in the reconfiguration DCI signals for all eIMTA cells are correctly received (e.g., detected) based on the DL association set of the uplink of each eIMTA cell.)) and 
determining time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources, (Fig. 2, 208 Determine a PUCCH resource for PDSCH HARQ-ACK reporting) and 
performing the target transmission in the time field resources (Fig. 2 210).

Regarding claim 2. Yin teaches The data transmission method according to claim 1, wherein the receiving the indication information for indicating the division of uplink resources and downlink resources in the time unit comprises: 
receiving the indication information through a high layer signaling, a broadcast signal, or a downlink control channel;  ([0070] The PUCCH format 3 resource may be configured by higher layer signaling) and/or, 
receiving the indication information in the target time unit corresponding to the downlink control channel or in a time unit previous to the target time unit wherein the indication information is used to indicate resource information of a downlink resource in the target time unit corresponding to the downlink control channel; or to indicate resource information of an uplink resource in the target time unit corresponding to the downlink control channel; or to indicate at least two of: resource 
the indication information is used to indicate a structure type of the target time unit corresponding to the downlink control channel.

Regarding claim 4. Yin teaches The data transmission method according to claim 1, 
wherein the target transmission corresponding to one of the following: the downlink control channel is an uplink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is an uplink DCI format; the downlink control channel is a downlink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format; or 
the downlink control channel is an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format (¶0123, “the UE 102 may determine the PDSCH HARQ-ACK information based on a DL association set according to a DL HARQ reference configuration for a given UL subframe of each configured eIMTA cell”)  and/or, 
the target time unit is one of: 
a current time unit in which the downlink control channel transmission is located, an Al-th time unit after the current time unit, A2 continuous time units starting from the current time unit, and A3 continuous time units after the current time unit, (¶0150, PDSCH HARQ-ACK association) 

the time unit and the target time unit each is a pre-defined or pre-confisured unit comprising D1 sub-frames, D2 slots, D3 mini-slots and D4 symbols, wherein D1, D2, D3 and D4 are integers greater than or equal to 1.

Regarding claim 6. Yin teaches  The data transmission method according to claim 1, wherein the determining the time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources comprises: 
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in the uplink resources or the downlink resources, as the time field resource of the target transmission; or 
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time field resource of the target transmission; 
wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1; or 
in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, (Fig. 2, 204 and 206) determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information.  (Fig. 2, step 208-210)


see ¶0045 “special subframe type 2 may be used, which may be viewed as an extension of a standard special subframe that is used for DL-to-UL transition.”)

Regarding claim 12. Yin teaches The data transmission method according to claim 1, further comprising: 
in a case that the indication information is not transmitted or the indication information fails to be transmitted, determining not to perform the target transmission in the target time unit, or determining to perform the target transmission in the target time unit according to a size and/or a location of pre-defined or pre-configured time field resource; or, 
in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, (Fig. 2, 204, 206) determining to perform the target transmission in the target time unit according to the time field resources indicated by the indication field. (Fig. 5, 208 and 210) 


transmitting a downlink control channel, and indication information for indicating a division of uplink resources and downlink resources in a time unit;  (Fig. 3, 302) 
determining uplink resources and/or downlink resources in a target time unit corresponding to the downlink control channel, according to the indication information, (Fig. 2, 204, determine if PUCCH format 3 is configured)
wherein the target time unit is the time unit in which a target transmission corresponding to the downlink control channel is located; (¶0112, for the PUCCH reporting n a given uplink subframe, valid UL/DL configurations in the reconfiguration DCI with eIMTA-RNTI are considered as detected if valid UL/DL configurations in the reconfiguration DCI signals for all eIMTA cells are correctly received (e.g., detected) based on the DL association set of the uplink of each eIMTA cell.) and  
determining time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources, (Fig. 2, 208 Determine a PUCCH resource for PDSCH HARQ-ACK reporting)  and 
performing the target transmission in the time field resources. (Fig. 2 210)

Regarding claim 14. Yin teaches The data transmission method according to claim 13, wherein the transmitting the indication information for indicating the division of uplink resources and downlink resources in the time unit comprises: transmitting the indication information through a high layer signaling, a broadcast signal, or the downlink control channel; ([0070] The PUCCH format 3 resource may be configured by higher layer signaling)  and/or, transmitting the indication information in the target time unit corresponding to the downlink control channel or in a time unit previous to the target time unit wherein the indication information is used to indicate resource information of a downlink resource 

Regarding claim 16. Yin teaches The data transmission method according to claim 13, wherein the target transmission corresponding to one of the following: 
the downlink control channel is an uplink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is an uplink DCI format; the downlink control channel is a downlink shared channel transmission scheduled by the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format; 
the downlink control channel is an ACK/NACK feedback corresponding to a downlink shared channel scheduled by the downlink control channel or an ACK/NACK feedback corresponding to the downlink control channel, in a case that a DCI format used by the downlink control channel is a downlink DCI format; (¶0123, “the UE 102 may determine the PDSCH HARQ-ACK information based on a DL association set according to a DL HARQ reference configuration for a given UL subframe of each configured eIMTA cell”)  and/or, 
the target time unit is one of: a current time unit in which the downlink control channel transmission is located, an Al-th time unit after the current time unit, A2 continuous time units starting 
wherein each of A1, A2 and A3 is an integer greater than or equal to 1, and A1, A2 and A3 are determined based on a pre-agreed rule, or based on a configuration of high layer signaling, or based on an indication field in the downlink control channel; (¶¶0141-0147 ) and/or, 
the time unit and the target time unit each is a pre-defined or pre-configured unit comprising D1 sub-frames, D2 slots, D3 mini-slots and D4 symbols, wherein D1, D2, D3 and D4 are integers greater than or equal to 1.

Regarding claim 18. Yin teaches The data transmission method according to claim 13, 
wherein the determining the time field resources of the target transmission corresponding to the downlink control channel in the uplink resources or the downlink resources comprises: 
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in the uplink resources or the downlink resources, as the time field resource of the target transmission; or 
taking all symbols or all mini-slots, or all slots or all sub-frames, or a part of symbols or a part of mini-slots, or a part of slots or a part of sub-frames, in resources pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources, as the time field resource of the target transmission; 


wherein the mini-slot is a unit occupying X symbols, and X is an integer greater than or equal to 1; or 
in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, (Fig. 2, 204 and 206) determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information.  (Fig. 2, step 208-210)

Regarding claim 22. Yin teaches The data transmission method according to claim 14 claim 21, wherein the structure type comprises at least one of.  
a first structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for an uplink transmission; a second structure type in which symbols or mini-slots, or slots or sub-frames in the target time unit are all used for a downlink transmission; and a third structure type in which a first part of symbols or a first part of mini-slots, or a first part of slots or a first part of sub-frames in the target time unit are used for an uplink transmission, while a second part of symbols or a second part of mini-slots, or a second part of slots or a second part of sub-frames in the target time unit are used for a downlink transmission.  (Fig. 5, teaching indication of UL/DL configuration including Downlink subframe, uplink subframe and special subframe, 
see ¶0045 “special subframe type 2 may be used, which may be viewed as an extension of a standard special subframe that is used for DL-to-UL transition.”)

Regarding claim 24. Yin teaches The data transmission method according to claim 13, further comprising: in a case that the indication information is not transmitted or the indication information fails to transmitted, determining not to perform the target transmission in the target time unit, or determining to perform the target transmission in the target time unit according to a size and/or a location of pre-defined or pre-configured time field resource; or, 
in a case that an indication field for indicating time field resources of the target transmission exists in the downlink control channel, (Fig. 2, 204, 206) determining to perform the target transmission in the target time unit according to the time field resources indicated by the indication field. (Fig. 5, 208 and 210) 



Regarding claim 37, 38, 40, 44, and 48. Yin teaches A base station, comprising: a processor, a transceiver, and a memory, (Fig. 10, Processor 1077, Transciever 1076, memory 1083) wherein: the processor is configured to read a program in the memory to:  perform the method in claims 13, 14, 16, 18 and 20, and they are rejected for the same reasons above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 20 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yin, further in view of XIONG; Gang et al. US PGPUB 20180220407 A1
Regarding claim 8. Yin teaches The data transmission method according to claim 6, but it does not teach wherein the determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information comprises: 
in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined according to the indication information, or do not exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the time field resources indicated by the indication field as time field resources of the target transmission; or 
in a case that the time field resources indicated by the indication field exceed a size of the uplink resources or the downlink resources determined according to the indication information, taking the uplink resources or the downlink resources as time field resources of the target transmission, or taking 
in a case that the time field resources indicated by the indication field exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink -7-Preliminary AmendmentI adas & Parry Ref. No. B-10092PCT 632200-2 New U.S. National Stage Application resources or the downlink resources which are determined according to the indication information, taking the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources as time field resource of the target transmission, or taking time field resources indicated by the indication field as time field resources of the target transmission, or taking a maximum value or a minimum value of the time field resources indicated by the indication field and the time field resources indicated by the area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources as time Field resource of the target transmission.
However, Xiong teaches in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined according to the indication information, (¶0281, clause 3, the subframe length associated with the second cell is less than the subframe length associated with the first cell)  or do not exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the time field resources indicated by the indication field as time field resources of the target transmission; (¶0285, Clause 5.  The user equipment according to any one of clauses 1 to 3, wherein: [0286] the second cell TDD UL-DL configuration is determined from a first cell TDD UL-DL configuration that is decoded from the control signal received from the first cell.  )

Yin and Xiong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yin with the technique of adaptive UL/DL configuration in Xiong in order to save UE power by obviating the requirement for the UE to have to listen for a TDD UL-DL configuration to the second cell. 
Regarding claim 20. Yin teaches  The data transmission method according to claim 18, but it does not teach
 wherein the determining the time field resources of the target transmission in the uplink resources or the downlink resources according to the indication field and the indication information comprises: in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined according to the indication information, or do not exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the time field resources indicated by the indication field as time field resources of the target transmission; or in a case that the time field resources indicated by the indication field exceed a size of the uplink resources or the downlink resources determined according to the -13-New U.S. National Stage Application indication information, taking the uplink resources or the downlink resources as time field resources of the target transmission, or taking time field resources indicated by the indication field as time field resources of the target transmission, or taking a maximum value or a minimum value of time field resources indicated by the indication field and the time field resources indicated by the uplink resources or the downlink resources as time field resources of the target transmission; or in a case that the time field resources indicated by the indication field exceed a size of an area pre-agreed or pre-configured for data transmission in the 
However, Xiong teaches in a case that the time field resources indicated by the indication field do not exceed a size of the uplink resources or the downlink resources determined according to the indication information, (¶0281, clause 3, the subframe length associated with the second cell is less than the subframe length associated with the first cell)  or do not exceed a size of an area pre-agreed or pre-configured for data transmission in the uplink resources or the downlink resources which are determined according to the indication information, taking the time field resources indicated by the indication field as time field resources of the target transmission; (¶0285, Clause 5.  The user equipment according to any one of clauses 1 to 3, wherein: [0286] the second cell TDD UL-DL configuration is determined from a first cell TDD UL-DL configuration that is decoded from the control signal received from the first cell.  )
in order to save UE power by obviating the requirement for the UE to have to listen for a TDD UL-DL configuration in every flexible subframe of the second cell. (¶0029)
Yin and Xiong are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Yin with the technique of adaptive UL/DL configuration in Xiong in order to save UE power by obviating the requirement for the UE to have to listen for a TDD UL-DL configuration to the second cell. 

Regarding claim 42, Yin and Xiong teaches The base station according to claim 37, performing a method in claim 20.  It is rejected for the same reasons above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/Mehmood B. Khan/              Primary Examiner, Art Unit 2468